*1133The defendant was not deprived of a fair trial by the Supreme Court’s instructions to the jury. Viewing the Supreme Court’s charge as a whole, the instructions regarding credibility adequately conveyed to the jury the appropriate standard by which to evaluate the testimony of the complainant (see People v Gillyard, 70 AD3d 854, 855 [2010]; People v Francisco, 44 AD3d 870, 871 [2007]; People v Goodson, 35 AD3d 760, 761 [2006]; People v Hosannah, 2 AD3d 458, 459 [2003]). Rivera, J.E, Dillon, Hall and Roman, JJ., concur.